AMENDMENT TO EMPLOYMENT AGREEMENT




THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment Agreement”) is executed on
March 24, 2014 with an effective date of January 1, 2014, by and among Roger
Wurtele, an individual (“Employee”), and Torchlight Energy Resources, Inc., a
Nevada corporation (the “Company”).  The Employee and the Company are sometimes
hereinafter collectively referred to as the “Parties”.  




Recitals




A.

Employee and the Company entered into an Employment Agreement on October 10,
2013 with an effective date of September 9, 2013 (the “Contract”).




B.

Reference is here made to the Contract as if such Contract were written herein
verbatim.    




C.

The Parties now wish to amend the Contract to change certain terms of the
Contract.




Agreements




NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:




1.

All capitalized terms used herein shall have the meanings assigned to them in
the Contract, unless expressly defined otherwise in this Amendment Agreement.




2.

Except as otherwise specifically provided herein, all terms and conditions of
the Contract shall apply to the interpretation and enforcement of this Amendment
Agreement as if explicitly set forth herein.




3.

Amendment to Subsection (a), “Base Fees” of Section 4, “Compensation”:




Subsection (a) of Section 4 of the Contract is amended and replaced in its
entirety to read as follows:




“(a)

Base Fees.  The Company shall pay Employee Base Fees (the “Base Fees”) equal to
$180,000 per year, effective January 1, 2014.  Payment shall be made monthly, on
the last day of each calendar month.  The Employee will be entitled to increases
in Base Fees subject to the following provisions.




4.

Amendment to Subsection (d), “Stock Options” of Section 4, “Compensation”:




Subsection (d) of Section 4 of the Contract is amended to accelerate the date of
vesting only and shall be amended and replaced in its entirety to read as
follows:




“(d)

Stock Options.  As additional compensation for the services to be rendered by
Employee pursuant to this Agreement, the Company shall grant to Employee stock
options to purchase a total of 300,000 shares of Common Stock of the Company for
five years at a price equal to $2.09 per share (the “Stock Options”).  At
signing, the Company shall issue Employee the 300,000 Stock Options. 100,000 of
the Stock Options will vest immediately with the balance of the Stock Options
vesting on January 1, 2014.  




The Stock Options will be in addition to and not in lieu of any stock issued
pursuant to an ESOP, 401K, or other retirement plan as the Company may make
generally available to senior executives or other employees.”




5.

This Amendment Agreement will be of no force and effect until receipt and
execution of this Amendment Agreement by all the undersigned parties hereto.
 This Amendment Agreement may be executed in counterparts, each of which shall
be deemed an original, but all of which shall be deemed one instrument, by
signature delivered by facsimile transmission or by e-mail delivery of a “.pdf”
format data file, each of which shall be deemed an original for all purposes.




6.

Except as expressly amended hereby, the Contract remains in full force and
effect.  Any references to the Contract shall refer to the Contract as amended
hereby.








Amendment to Employment Agreement - Page 1




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement on
the date set forth above.




TORCHLIGHT ENERGY RESOURCES, INC.







/s/ Thomas Lapinski                                          

By:  Thomas Lapinski, Chief Executive Officer










/s/ Roger Wurtele                                              

Roger Wurtele








Amendment to Employment Agreement - Page 2


